People v Smith (2021 NY Slip Op 04890)





People v Smith


2021 NY Slip Op 04890


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


670 KA 20-00747

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vHUGH SMITH, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. LOWRY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (M. William Boller, A.J.), rendered November 1, 2019. The judgment convicted defendant, upon his plea of guilty, of attempted promoting prison contraband in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Smith ([appeal No. 1] — AD3d — [Aug. 26, 2021] [4th Dept 2021]).
Entered: August 26, 2021
Mark W. Bennett
Clerk of the Court